 588DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations described in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices by refusingto bargain collectively with the Union as the exclusive representative of its employeesin an appropriate unit, I will recommend that the Respondent,upon request,bargaincollectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheEmployer is engaged in commerceand the Unionisa labor organizationwithin themeaning of the Act.2.All productionandmaintenance employees at the Respondent'splant inEvansville,Indiana, exclusive of office clericals,plant clericals, foremen,guards,professional employees,and supervisors as defined in theAct, constitutea unit ap-propriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.3.At alltimes sinceJuly 24, 1961,the Union has been the exclusive representativefor the purposes of collective bargaining within the meaning of Section 9(a) of theAct ofall the employees in the aforesaid appropriate unit.4.By refusing to bargain in goodfaith with the Union,by refusing to meet andbargain with the Unionfrom January 17, 1962,untilafterMarch 16,1962, byillegally conditioning bargainingwith the Unionon its renunciation of unauthorizedconduct of its members, and by refusing to bargain in goodfaithwith the designatedrepresentatives of the Union sinceJuly 24,1961,theRespondent has engaged inand is engaging in unfair labor practiceswithinthemeaning of Section 8(a)(5)of the Act.5By saidacts the Respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.6.The aforesaidunfair labor practices are unfair labor practices within the mean-ing of Section2(6) and (7) of the Act.[Recommendations omitted from publication IR.C. Can CompanyandUnited Steelworkers of America, AFL-CIO.Case No. 16-C_A-1610.Janiwary 11. 1967DECISION AND ORDEROn August 15, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].140 NLRB No. 56. R.C. CAN COMPANY589The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommendations of the TrialExaminer.2MEMBERRODGERS,concurring :I concur in the result.i Interest on backpay shall be computed in the manner set forth in IsisPlumbing &HeatingCo,138 NLRB 7162 Insert the following paragraph in the notice immediately below the signature,NOTE-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on February 1, 1962, by the UnitedSteelworkersof America,AFL-CIO,herein calledtheUnion,and an amended chargefiled on February 12,1962, by said Union,the Regional Directorof the National LaborRelations Boardfor the SixteenthRegion,on March 13, 1962, issueda complaintagainst R.C. CanCompany, hereinreferred to as Respondent,alleging violations of Section 8(a)(1)and (3) of the National LaborRelationsAct, herein called the Act. In its dulyfiled answer Respondent admitted certain allegations of the complaintbut deniedcommission of any unfairlaborpractice.Pursuant to notice,a hearing was held beforeTrialExaminer James T. Barker atFortWorth, Texas, on April23 and24, 1962.All partieswere represented at thehearing and were affordedfull opportunityto be heard,to introduce relevant evi-dence,to present oral argument,and to file briefs withme.Theparties waived oralargument and thereafter the General Counsel filed a brief.Upon consideration of the entire record and briefs of the parties,and upon myobservation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent is and has been at all times material herein a Missouri corporationmaintaining its principal office and place of business in the cityof Arlington, Texas,whereit is and has been at times pertinent continually engagedin theproduction andsale of fibercans.During the calendaryear immediately precedingthe hearingherein, Respondent in the course and conduct of its business operations manufac-tured, sold,and shipped goods and materials valued in excess of $500,000,of whichgoods and materialsvaluedin excessof $50,000 were shippedby Respondent di-rectly toStates other than the State of Texas; and,during the sameperiod, goodsand rawmaterials valued in excess of $50,000 were sold and shipped to Respondentdirectly fromStates other than the State of Texas.Upon these admittedfacts I findthatRespondent is engaged in commerce within the meaning of Section2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO, is admitted by Respondent to be alabor organization within the meaning of Section 2(5) of the Act and I so find. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance, that on January 31, 1962, at 10 a.m. sevennamed employees ceased work concertedly and remained on strike until 3:45 p.m. thesame afternoon; 1 that on the same day at approximately 3 p.m. afternoon shift em-ployee Gerald Williams observed the picket line and joined the strike and remainedon strike until February 1, 1962, that seven of the named strikers applied uncondi-tionally for reinstatement at 3:45 p.m. on January 31 and Gerald Williams similarlyapplied unconditionally for reinstatement at 3 p m. on February 1; and that Re-spondent refused until February 19 to reinstate the eight employees named in thecomplaint because they had engaged in union or concerted activities.The Respondent's contention appears to be that the employees removed them-selves from the protection of the Act by engaging in an unprotected "wildcat" strikein derogation of the exclusive authority they had conferred upon the Union to bar-gain in their behalf. I comprehend Respondent's further contention to be, in sub-stance, that, in any event, production and manning adjustments made solely to meetthe exigencies of the strike were such, in view of a sufficiency of inventory, to ren-der unnecessary, until February 19, the service of the eight alleged discriminatees.2Background FactsIn Respondent's Arlington, Texas, plant on January 31, 1962, were employed 47production and maintenance employees working in the (1) refrigerated, (2) spiraltube and can, (3) convolute, or (4) general janitor and maintenance departments.At times pertinent, Lloyd Smith was production manager; 3 Verne Hargraves wasplant superintendent; and George Tekell and Richard Cargill were foremen.Theparties stipulated to the supervisory capacity of each.Pursuant to a stipulation for certification upon consent election, the Union onMay 29, 1961, was certified as collective-bargaining representative of Respondent'sproduction and maintenance employees 4Respondent and union representatives metinitially for purposes of collective bargaining in June 1961 and again in July.There-after, until January 8, 1962, there appear to have been other collective-bargainingmeetings, but the record does not reflect when.At all contract negotiations theUnion had been represented by an agent of the International, there not having beenat times pertinent a local to which the employees belonged and through which theywere represented.There has been, however, at all times pertinent an employee bar-gaining committee of three, consisting fo Milford Scott, Martin Brewer, and PaulHuffman who have attended bargaining sessions.At an undisclosed juncture in1961 the parties agreed to invoke the services of the Federal Mediation and Con-ciliation Service and a commissioner of the service arranged and presided at thebargaining meetings.One such meeting was held on January 8 when representativesof the parties met.An additional meeting was scheduled for the next day, butweather conditions prevented it from taking place.Between January 8 and 30 no further negotiations took place, and as of January 30no date for a meeting had been set. In the meantime, on January 25, a leaflet hadbeen prepared in the office of the International which Staff Representative Lee onJanuary 28 delivered to the home of employee Scott 5 The leaflet, addressed to "AllEmployees-R.C. Can Co." and designated as being from the United Steelworkersof America, urged employees to attend "a meeting at the UAW Hall in Arlington,at 7 p m. Tuesday, January 30." In pertinent part it stated further:We have been in negotiations with the Company since June 13, 1961, tryingto reach an agreement on a contract covering hours of work, working condi-tions, wages, and etc.The Company will not meet with us unless they have their well-paid attorneywith them and the result is meetings have been held only at the convenienceof the attorney.1The evidence establishes that eight employees joined in the walkout.However, JamesGalley subsequently entered the military service and the complaint does not name him asan alleged discriminatee2 The Respondent made no closing argument, filed no brief, and its answer was essentiallya general denial of the allegations of the complaint8 On March 1, 1962, Smith became plant manager and held that position at the time ofthe hearing herein.Case No 16-RC-2909 (not published In NLRB volumes).General Counsel's Exhibit No. 3, see Appendix A. R.C. CAN COMPANY591The following day, January 29, after he had clocked out for the day, Scott stoodby the plant exit and handed the leaflet, and others that he had prepared, to eachdeparting employee, and left a copy of the leaflet in the automobiles of night-shiftemployees parked on the plant parking lot. Production Manager Smith came on tothe parking lot and entered his automobile while Scott was thus engaged, but Scottdid not deliver a leaflet to him. Scott also left a leaflet in the automobile of Fore-man Tekell.6On January 30, as scheduled, a union meeting was held at the UAW hall inArlington, Texas.Present was J. A. Lee, staff representative of the Union, whosedecision it had been to call the meeting.Lee had participated on behalf of theUnion in the initial June 1961 bargaining sessions and in subsequent negotiationsAlso present were Milford Scott and Martin Brewer of the employee negotiatingcommittee, and employees Robert Turner, Andrew Hendley, Alva Lynch, SteveGiva, and Marcellus Threlkeld, as well as the wives of some of them.At the meeting Lee reported that he had encountered difficulty in schedulingcollective-bargaining meetings with the Respondent and further stated that the Unionhad made many concessions in order to reach an agreement, but that "the Companyhad given very little."He further stated to the employees that, in negotiating, theparties had "worked from principles entirely" and did not have an agreement onseniority and had had no discussions as to wages.Lee further stated that in hisopinion the "Company was not actually interested in reaching agreement."As had been the case at previous meetings of the employees, some of the employeespresent expressed a desire to strike but Lee endeavored to discourage them and ad-vised them that "we wanted to do everything possible before we did have a walkout."Lee recommended against the strike.No strike vote was taken 7 and no understand-ing was reached as to a future course of action to be taken.The following morning, January 31, at 10 a.m. at the completion of the third hourof the morning shift and when the customary 10-minute work break commenced,eight employees walked out of the plant and met at a nearby bowling alley pursuantto a word-of-mouth arrangement that had that morning been made.The plan ofaction originated with employee Milford Scott who at approximately 9 a.m. talkedwithMartin Brewer, a fellow member of the employee negotiating committee.Heenlisted Brewer's support and assistance in the plan.Brewer agreed to walk out at10 a.m., to meet at the bowling alley, and to, in the meantime, ask other employeesto join them. Scott contacted approximately five employees in the plant asking themto attend a "meeting" at the bowling alley at 10 a.mTo some he stated the purposeof the meeting as being "to discuss plans to get the Company to negotiate with us "Brewer similarly contacted two employees asking them merely to attend a "meeting"at the bowling alley.8At 10 a m. when the customary 10-minute morning break commenced, employeesMilford Scott,Martin Brewer, Robert Turner, Marcellus Threlkeld, Alva Lynch,Steve Giva, Andrew Hendley, and James Galley left the plant and met together ata bowling alley, some 11/2 miles from the plant premises.They did not punch outon the timeclockThe employees made their exit from the working areas of theplant through a corridor or passageway which led to the employee cafeteria to whichmany employees normally and routinely retired to spend their l0-mintue break.Employees customarily do not leave the plant premises during the rest period, andwhen they do, they do not punch outAfter some of the eight employees had passedthe cafeteria entrance and were moving toward the plant exit, they passed and wereobserved by Plant Superintendent HargravesThere was no exchange of conversa-tionEmployee Robert Turner was carrying his lunch box.Before leaving thebuilding the employees stopped while Scott returned to speak to Foreman Tekell inthe plant.9Scott credibly testified that he told Tekell that "(w)e were holding ameeting at the bowling alley and that we were going to try to get some pressure onthe Company to meet with us."He further remarked, in effect, that by this courseof action he would probably get Production Manager Smith's "blood pressure up."As employee Andrew Hendley was leaving the plant he spoke to Foreman Carg.11telling him without further explanation that he was "going to a meeting" and "wouldbe back after while." 10Upon leaving the plant the employees went in three or fourautomobiles to the nearby bowling alley.u The foregoing is predicated on the credited testimony of Scott and Lee.The credited testimony of J A LeesThe credited testimony of Milford Scott and Martin BrewereA composite of the credited testimony of Milford Scott, Robert Turner, and MartinBrewer.Tekell was foreman of the convolute and the spiral tube and can departments10 The uncontradicted and creditedtestimony of Andrew Hendley. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt .the bowling alley the eight employees sat in a booth and over coffee engagedin an informal discussion of the alleged "stalling" tactics of Respondent in negotiatingwith the Union.The January8 bargaining session andthe concellation of thesession scheduled for January 9 was discussed.The group considered the progressor lack thereof in bargaining and:What we should do to make the Company be with us more often, try to getthem to negotiate with us.what we could do to get the Company, you know, to meet with us moreoften, get continuous meetings and everything like that, get this contract settled."The entire conversation lasted approximately 30 minutes and at this juncture Scotttelephoned Union Staff Representative Lee.He informed Lee that approximatelyeight employees had "walked off the job" and "were holding a meeting in the bowlingalley and ... would like to have him come out." 12Without awaiting Lee's arrival, seven of the eight employees returned to the plantpremises where they fashioned makeshift picket signs on which were printed onlythe words "On Strike" and picketing commenced at approximately 11 a.m.13Em-ployee Lynch soon departed for his home where he secured materials from which,upon his return to the plant 30 minutes later, were constructed additional signs ofthe sandwich board variety bearing the same inscription, "On Strike."These signswere worn by the patrolling pickets who also carried one of the original signs.Picketed were the shipping and receiving entrance on the southwest side of theplant, and the entrance to the parking lot from which access is gained to the separatemanagement and employee entrances on the southeast side of the plant.Each ofthe two stations was patrolled at any given time by one pair of pickets only throughoutthe picketing which lasted continuously for nearly 41/2 hours, or from 11 a.m. untilapproximately 3:30 p in., the same afternoon.Each of the eight individuals whodeparted the plant at 10 a m. engaged in some picketing, and except for instancesotherwise described herein or for a brief interval spent at the bowling alley forrefreshments and discussion, each remained across the road from and in close prox-imity to the plant while not picketing.14In the meantime, after the picketing had commenced, Staff Representative Lee,in response to Scott's telephone call, had driven to the bowling alley.He had passedthe plant en route and had observed the picketing.Not recognizing anyone at thebowling alley as an employee of Respondent, Lee drove to the plant arriving theresoon after 11 a in.He conversed with Milford Scott and Robert Turner in an effortto learn what had transpired.15 In conversing with Scott, Lee expressed a "wish" thatthe group "hadn't walked out" but stated to Scott that their activity was "protected"and advised that the individuals offer themselves for work "unconditionally." 16Theemployees refused to return to work at this time.17Lee who had decided to returnto the bowling alley further told Scott to send "the other boys . . on down" to thebowling alley so that he could "discuss the situation with them."Lee left, accom-panied by Robert Turner. and went to the bowling alley 18 Lee again talked brieflywith Scott, Brewer, and Galley who directly followed him to the bowling alley, butthe record does not reflect the substance of the discussion.At different times untilapproximately 3:30 p in , Lee talked "the situation" over with several of the eightstrikers.19At 2:30 p.m. Milford Scott again left the scene of the picketing and returned tothe bowling alley where he saw Staff Representative Lee and striking employeeTurner, as well as four afternoon shift employees, who were scheduled to commencework at 3.30 p m., including Paul Huffman, a member of the employee bargainingcommittee.During the 20-minute period that followed, Lee again advised theemployees to cease picketing and return to work. It was decided that the pickets11A composite of the credited testimony of Milford Scott,Martin Brewer, and JamesTurner.12The credited testimonyof Milford Scott.isAndrew Headley stayed at the bowling alley until 11:45 a.m., when he returned tothe plant and picketed for approximately 15 minutes.14A composite of the undisputed and credited testimony of the employee witnesses.15 The credited testimonyof J. A. Lee.11The credited testimony of Andrew Hendley.17The credited testimony of Milford Scott.18Turner credibly testified that he picketed from 11 a.m. to 12 in., and upon leaving withLee did not return to the vicinity of the plant until approximately 3 p.m.19The foregoingis based on a composite of the credited testimony of Lee and Scott. R.C. CAN COMPANY593would be withdrawn and the strikers, through a committee of three, including Scott,Brewer, and Paul Huffman, the employee bargaining committee members, wouldmeet with Production Manager Smith and offer to return to work 20 Upon returningto the plant at approximately 3.30 p in , Scott observed waiting on the roadside acrossfrom,the plant two other afternoon shift employees who had not been present at thebowling alley.The pickets and the employees present were informed that picketingwould cease at 3:30, and at the appointed time picketing did stop.21At approximately 3:45 p.m., the committee consisting of Scott, Brewer, andHuffman entered the plant and met with Production Manager Smith.Milford Scottadvised Smith that he had been selected as spokesman for the group "and thatthey would like to come back to work." Smith credibly related the incident asfollows: 22I told Milford that we would have to make an investigation and he askedhow long would this take and I stated that it would take time to complete theinvestigation and that I would notify them when for them to return and Milfordasked about the second shift and Paul Huffman was in the group and I askedPaul did he want to come back to work and he said, "Yes, sure," and I toldhim to come on in and Milford asked about some of the boys' personal thingsand I said I didn't see any harm in them coming and getting those.When the employees requested permission to obtain their personal belongings, Smithexpressed surprise that they would cross their own picket line.Scott explainedthat the picketing had ceased.Upon the completion of the conference, MilfordScott reported its substance to those employees of both the day and afternoonshifts who were waiting outside the plant.Paul Huffman, who was scheduled to commence work at 3:30 p.m., returnedtowork as did other afternoon shift employees who had remained out of theplantAfter obtaining personal belongings from within the plant, the eight employeeswho had picketed left the plant premises.23The following morning, February 1, commencing at approximately 6:30 a.m.,seven of the employees named in the complaint began assembling at the employeeentrance to the plant, and all had arrived before their scheduled worktime, whichwas 7 a.m. for some and 8 a.m. for othersGeraldWilliams was not amongthem.24From a vantage point outside the plant entrance, they observed throughthe glass entrance door that none of their timecards were in the rack where such cardsare kept.While the employees were assembled near the entrance, two employeeswho had not struck entered the plant and soon thereafter Foreman Cargill cameout of the plant and spoke to the group.Milford Scott credibly described theincident as follows:Richard Cargill come out and told us we weren't supposed to be on the com-pany premises, and at that time I asked him why we weren't supposed to beon company premises unless we were fired.And he said no, we weren't fired,we were under investigation.And he said that we couldn't be out there block-ing the doorway or threatening them, and we told him that we weren't doingeither one of the two and that we just come to see if our timecards was thereso we could punch in and go to work.And he said, "No, your cards aren'tthere," and that we were still under investigation.Someone asked how longitwould be and he said, "Your lawyer will have to contact our lawyer.The seven employees remained until 8 a.m., and when their cards were not placedin the rack they left the premises 25Thereafter, on the same day, each of them executed separate letters prepared byStaff Representative Lee of the Union,addressed to ProductionManager Smithapplying unconditionally for reinstatement.26The letters were mailed and werereceived by Respondent the following day.27Later that day, Lee telephoned Smith20The credited testimony of Scott, Turner,and Lee.31The credited testimony of Scott.23The facts relating to this episode are not in dispute and the testimony of Scott andBrewer corroborate Smith's13The credited testimony of Milford Scott24The evidence relating to his participation in the strike and a resolution of the validityof the complaint's allegations relating to GeraldWilliams is discussed below25A composite of the undisputed and credited testimony of employee witnesses.20The undisputed credited testimony of Lee and the employee witnesses27General Counsel's Exhibits Nos 2(a) through 2(h). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDand asked him if he were going to reinstate "the employees who had walked out "Smith answered that they were "under investigation." 28Subsequently, on February 5, at approximately 8 a.m., seven of the eight employeesin question went to the plant premises.Gerald Williams was not present.MilfordScott and Martin Brewer entered the plant and spoke with Production ManagerSmith while the other employees waited outside.Scott informed Smith that theemployees had been advised by a representative of the Board's Regional Office tocontact himScott told Smith that the employees were ready to return to work.Smith, who had received and perused Scott's application for unemployment com-pensation, asked Scott, "Is this true, that he had quit?" 29 Scott said that it was nottrue.Smith informed Scott and Brewer that the employees were still under inves-tigation.Scott and Brewer left and reported to the other employees the substanceof the conference.By separate letters dated February 12, the eight employees named in the complaintwere advised that Respondent "would again have need of [their] services com-mencing Monday, February 19, 1962."Pursuant to the letters, each of themreturned to work on February 19 (except Gerald Williams who returned on Feb-ruary 20) and were reinstated without loss of benefits or seniority.30GeraldWilliamsGeraldWilliams was on January 31, employed as a bag sealer on the 2-inchrefrigerated line on the second or afternoon shift, scheduled to commence work at3.30 p inAt approximately 2:45 p.m. on January 31, Williams arrived at the plantpremises.He observed the picketing and asked Milford Scott "what was going on."Scott explained that the group had "held a meeting and decided to see how manyof the other men would stay out with us."Williams said that he was not goingto cross the picket line.31He remained on the premises until shortly after 3 p.m.and leftThe next morning he spoke with Milford Scott who informed him thatthe employees who had "walked out that morning" were under investigation andadvised him to go to the plant and to see "what had happened" and if his card wasnot in the rack to contact Lee.He returned to the plant that afternoon at approxi-mately 3:30 p.m. but found that his timecard was not in the rack.He went into theplant but not seeing any supervisory personnel spoke to an employee who informedhim that the second shift had been discontinued.Williams left the plant andreported the incident to Staff Representative Lee by telephone.On February 5 or 6he executed and mailed a letter which had been prepared for him by Lee in whichWilliams made unconditional application for reemployment.32Subsequently, asabove found, he received a notice to return to work on February 19.He returnedto work on February 20 and was thereafter employed as a bag sealer on the 2-inchbiscuit line until he voluntarily terminated his employment on or about March 1.33Conclusions as to the Status of StrikersThe threshold determination essential to be made is whether, as Respondent con-tends, the strike was unprotected; for if this issue is resolved favorably to Respond-ent, the complaint fails and a consideration of the Respondent's other defenses wouldbe rendered unnecessary.The credible evidence of record establishes that contract negotiations withtheRespondent on behalf of the Union had at all times been conducted by anagent of the International.While a three-man employee negotiating committeewas extant and members thereof attended bargaining sessions, the evidence does notreveal affirmatively the extent of the committee's participation in the bargaining, orif it possessed actual authority and power to advise, modify, or delimit the bargainingactions or decisions of the International representative.But as I comprehend theGeneral Counsel's case the complaint is not premised upon the existence of authorityon behalf of the bargaining committee to act separately and bind the Union, butupon a theory that the employee strike which took place was consonant with and28 The credited testimony of Staff Representative Lee.20 The unemployment compensation application contains on its first page a statement, "Iquit due to a dispute over wages and contract negotiations "30 James Galley did not return to work, having, on February 7, informed ProductionManager Smiththat he was entering the military service.a A composite of the credited testimony of Gerald Williams and Milford Scott33The letter stated prefatorily that Williams had reported to work on his regular shifton February 1 but was denied employment.11The credited testimony of Gerald Williams. R.C. CAN COMPANY595solely in support of the union bargaining efforts as carried on by the Internationaland not in derogation thereof.34Employee strike action herein occurred against a background of inability on thepart of Respondent and the Union to reach agreement on terms of a collective-bargaining agreement. In the context of rumors concerning the status of bargaining,Union Representative Lee upon the advice of employee members of the negotiatingcommittee and other plant employees held the January 30 meeting to "explain tothe membership the progress or lack of progress on negotiating a contract."Theleaflet prepared in Lee's office and delivered by Lee to Scott for distribution clearlydepicts union dissatisfaction with the progress of bargaining, including the infrequencyof the meetings.Lee's statement to the employees assembled at the January 30meeting was an amplification of the same theme.In its inception, the walkout which occurred the following day was understood byits participants to relate to the unsatisfactory progress of negotiations, attributable,in the view of Lee and the striking employees, to the Respondent.Thus, in initiatingthe action, Scott, chairman of the negotiating committee, envisaged a meeting "todiscuss plans to get the Company to negotiate with us" and he communicated thispurpose to Martin Brewer, a fellow member of the negotiating committee and toother employees he contacted during the hour before the walkout. I am convincedthat those employees who were requested merely to attend "a meeting at the bowlingalley" deduced its essential purpose from their awareness of the status of bargainingor from their attendance at the union meeting the previous night.Moreover, theywould not normally have departed the plant premises in midmorning nor havejeopardized their employment status for a trivial purpose.The precise course of action to be taken to carry out the walkout's objectivescrystallized during the discussion which followed at the bowling alley, and theevidence relating to those discussions shows clearly that the employees weremotivated solely by the uniform desire to force the Company to meet more frequentlyfor the purposes of collective bargaining.The Board and courts have long heldemployees who cease work to force correction of grievances relating to a termor condition of employment, or, as here, to discuss settlement of collective-bargainingnegotiations are engaged in protected concerted activity.And protection extendsto employees who concertedly engage in this activity even though it is carriedon by a minority of the employee contingent.35However, Respondent's contention that the instant walkout was unprotectedappears to rest upon the doctrine of theDrapercase,36 wherein the court stated:It is perfectly clear not only that the "wild cat" strike is a particularly harmfuland demoralizing form of industrial strife and unrest, the necessary effect ofwhich is to burden and obstruct commerce, but also that it is necessarily destruc-tive of that collective bargaining which it is the purpose of the act to promote.Even though the majority of the employees in an industry may have selectedtheir bargaining agent and the agent may have been recognized by the employer,there can be no effective bargaining if small groups of employees are at libertyto ignore the bargaining agency thus set up, take particular matters into theirown hands and deal independently with the employer.The whole purpose ofthe act is to give to the employees as a whole, through action of a majority, theright to bargain with the employer with respect to such matters as wages, hoursand conditions of work.Minority groups must acquiesce in the action of the majority and the bargain-ing agent they have chosen; and, just as a minority has no right to enter intoseparate bargaining arrangements with the employer, so it has no right to takeindependent action to interfere with the course of bargaining which is beingcarried on by the duly authorized bargaining agent chosen by the majority.The proviso to section 9 above quoted, preserving to individuals or groupsof employees the right to present grievances to the employer, negatives by nec-isRejected for this reason was Respondent's offer into evidence of the Union's constitu-tion for the purpose of showing the highly centralized nature of the Union and that em-ployee committees have no authority thereunder to bargain on behalf of or bind theInternational Union.35 See VogueLingerie, Inc,123 NLRB 1009, 1011, enfd as modified in other respects280 F 2d 224 (C.A. 3) (30 out of 200 employees).saN L R B v. Draper Corporation,145 F. 2d 199 (C A 4), denying enforcement of52 NLRB 1477681-492-63-vol 14039 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary inference the right on their part to call strikes for the purpose of in-fluencingthe bargaining being carried on by the chosen representatives of allthe employees.In theDrapercase,as inother leading court cases applying its principle, theemployee strikeactionfound unprotected was dissident action to achieve a statedpurpose contrary to and at odds with a bargaining decision of the chosen andexclusive employee bargaining representative.37Except that the instant strikewas carried out in disregard of the "advice" and "wish" of Union RepresentativeLee, there is a total lack of evidence herein supporting a conclusion that the strike'spurpose or effect was to derogate from the Union's bargainingstatus or, to causethe Respondent to bargain separately with the strikers.Pertinent in the instantmatter isthe statement of the Board in the recentlydecidedSunbeamcase.38This is not a case where the designatedbargaining agenthas taken somefinal action which is within its sole authority and the strike action of the em-ployees is the result of dissatisfaction with their chosen bargaining representativeand is taken for the purpose, or has the effect, of bringing pressure upon theirrepresentative to take some differentaction. [Footnote citation deleted ]The group of employees who struck and picketed was not a dissident group but,rather, gauging from the bargaining committee membership of Scott and Brewerand the group's support of the union-calledmeetingon thenightprevious,wasone comprised of the core supporters of the Union.The avowed and expressedpurpose of the walkout and subsequent picketing was to cause Respondent throughconcertedeconomicpressure directed against it, to modify its approach to bargaining,which the Union had, in effect, labeled in its leaflet and in Lee's oral report onJanuary 30 as dilatory and lacking in good faith.Entirely absent is evidenceof employeedissatisfactionwith the Union's conduct of bargaining negotiations orof an intention to usurp its bargaining functions or status by forcing the Companyto bargain directly with the employee group.Although the employees' action wascontrary to Lee's advice, they immediately apprised Staff Representative Lee oftheir action and sought his counsel.Although they refused Lee's advice to return towork, it appears that the group was hopeful of achieving success in theiroriginalobjective by having other employees particularly from among the night shift jointhe strike.This does not suggest a rejection of the collective-bargainingauthorityof the Union, but rather a desire toaugment it.Lee's reservation concerning thewalkout appears to relate to its tacticalwisdomand not to its legality, for heexpressed the opinion that the walkout was "protected." In the circumstances, itwould stretch matters to say that the strikers were endeavoring "to take particularmatters into their own hands and deal independently with the employer." 39Ratherthan having the effect of undermining the Union in its representative bargainingcapacity, the action was designed to support and strengthen the Union's bargainingposition.That the action may have been ill-advised and ineffectual does not renderit unprotected.The walkout came speedily to the attention of Foreman Cargill, SuperintendentHargraves, and Production Manager Smith and its objectives ("to discuss plans toget the Company to bargain with us") was made known in its inception to ForemanTekell.Accordingly, any contention that Respondent was unaware that the walkoutrelated to the status of the collective-bargaining negotiations is tenuous indeed.Moreover, if Respondent harbored any doubt as to the Union's support of the strikersitwas dispelled on February 1 when Lee contacted Manager Smith seeking theirreinstatement.Further the failure to notify an employer in advance that a strikemay occur does not render the strike unprotected if it is otherwise protected acivity?°sr SeeHarnischfegerCorporationv N L R B ,207F 2d 575(C A. 7), denyingenforce-ment of 103 NLRB 47;andPlasti-Line, Inc, et al, d/b/a SignFabricators v N L R B,278 F. 2d 482 (C A. 6), denyingenforcementof 123 NLRB 1471NLRBv AmericanManufacturingCompany of Texas,203F 2d 212 (C A. 5), denying enforcement of 98NLRB 226,m Sunbeam LightingCompany, Inc.,136 NLRB 1248, Members Rodgers and Leedomdissenting.30 Cf.N.L R B v. Draper Corporation.supra, at 20340J. ABentley Lumber Company,83NLRB 803, 811, footnote 13, enfd. 180 F 2d 641(C A.5) ; N L.R.B. v. Cowles PublishingCompany,214 F 2d 708 (C A. 9) ; cfN L R Bv Ford Radio &Mica Corporation,258 F.2d 457(CA. 2), settingaside and remanding115 NLRB 1046. R.C. CAN COMPANY597As the strike was not for an improper objective, but for the sole purpose oflendingsupport to the Union and strengthening its bargaining position, I conclude and findthat the conduct of the employees constituted "concerted activities for the purpose ofcollective bargaining" expressly protected by Section 7 of the Act,41 and, as thestrikewas economic in nature, the employees who engaged in it were entitled toreinstatement rights accorded economic strikers.The Refusal To ReinstateOn Friday, January 26, the 21/4-inch can line in the refrigerated department wasclosed down because of a sufficiency of inventory in that size of container.Theemployees thus made available for assignment were transferred on January 29 tothe 2-inch refrigerated can line on the newly resumed second or afternoon shift 42On the day shift on January 31, when the walkout occurred, the Respondent wasoperating a machine in the spiral tube and can department; one in the convolutedepartment; and the 2-inch can line in the refrigerated departmentIn addition, the2-inch refrigerated can line operated as scheduled on the afternoon shift onJanuary 31Three strikers, Andrew Hendley, James Galley, and Alva Lynch, wereassigned to the 2-inch refrigerated can line on the day shift.Robert Turner workedin the spiral tube and can department; Milford Scott and Marcellus Threlkeld workedin the convolute department; while Martin Brewer and Steve Giva were employedin the general and maintenance department.Gerald Williams was assigned to the2-inch refrigerated can line on the afternoon shiftAfter having been apprised by Superintendent Hargraves shortly after 10 a.m.of the identity of the strikers, and after observing the picket line that had been set up,Production Manager Smith conferred with Superintendent Hargraves and ForemanCargill in order to schedule operations for the following day.The plan, which hadbeen completed before noon on January 31 called for cessation of the afternoonshift scheduled for the next day and the assignment of those employees to the dayshift commencing at 7 a.m., February 1.As the result of some reshuffling of assignments, production was carried on duringthe period February 1 to 19 by the employee contingent as it was constituted whenthe strike commenced, reduced by the services of the eight strikers and by JamesGalley who had entered the military service.No new hires were made.During the pertinent period, Leadman James White assumed additional duties inthe convolute department that he had not previously performed; and a personneldepartment employee with previous shipping and receiving experience assisted theemployee inexperienced in these duties, who had replaced Martin Brewer.Duringthe same period employees assigned to the 2-inch refrigerated can line worked atotal of 6 hours overtime per employee 43 Shutdowns of the 21/4-inch can line arenot uncommon. The 2-inch refrigeratedcan line isseldom shut down. It has beenRespondent's practice during previous shutdowns to assign the affected employeesto other plant tasks 44ConclusionsIt is beyond dispute that the Respondent is under no obligation to rehire economicstrikers who have been replaced or whose jobs have been abolished during the strike.45Likewise, Respondent is entitled to have its business conditions immediately afterthe strike taken into consideration in connection with its obligatons to reinstatestrikers.4eThe facts reveal, however, that when at 3.45 p.m the employees abandoned thestrike and offered unconditionally to return to work, no replacements had been hiredand the arrangements that had been made for the following day's operations wereemergency and temporary in nature designed solely, as Smith concedes, to meet theuncertainties of a strike of unknown duration.The revised work schedule was notintended and did not have the effect of abolishing the strikers' jobs in the normal41 SeeSunbeam Lighting Company, Inc, supra42The second shift had not operated on January 26 or for some days prior thereto.43The foregoing is predicated on the credited testimony of Production Manager Smith,as amplified,in part, by Respondent'sExhibits Nos 4 and 5.44A composite of the credited testimony of Andrew Headley, Alva Lynch, and Produc-tion Manager Smith.45N L R.B. v.Mackey Radio&TelegraphCo , 304 U S 333;United Grinding Service,Inc,118 NLRB 67, 76.4° See, e.g,N L.B B v Bell Oil & GasCo , 98 F. 2d 405, 409 (C A 5), rehearing denied99 F. 2d 56 (C.A. 5). 59SDECISIONS OF NATIONAL LABOR RELATIONS BOARDsense.47The strike was short-lived; and the strikers' unconditional offer to returnto work was so soon made as to convincingly negative any assumption that businessconditions had been affected by the strike.Respondent through Smith advances two explanations for not immediatelyreinstating the strikersInitially, Smith contends that he desired to investigate "why[the strikers] had walked out" and to consult with counsel who was out of the city.Arguendofrom the facts determined from the investigation Respondent could thenconclude whether the strike was unlawful or unprotected, and if there had been strikeviolence or misconduct (although the record suggests the strike was carried onwithout strife or overt hostility).Of course the right of an employee, who has engaged in a lawful economic strikeand who has not been replaced, to reclaim his job-unless he forfeited the right bystrikemisconduct-is well established.For an employer to deny reinstatement toan employee who on all the aforesaid grounds qualifies for reinstatement,is to engagein conduct violative of the Act.48The Board and courts have held that when em-ployees are in fact engaged in protected activities an employer's mistaken observationor beliefs, as well as his motives in discharging or refusing to reinstate him, areimmaterial as a defense.49Thus the reason advanced by Smith would appear tolack validity as a defense to his refusal to reinstate the strikers in the circumstance.But in any event, this consideration aside, I am convinced from the evidence thatSmith was aware of the strike's purpose virtually from its inception.Further, it isnoteworthy that if doubt lingered in Smith's mind concerning the objective ofthe strike, he made no effort to inform himself by seeking information from thestrikers themselves, from the three-man committee who met with him at thetermination of the strike, or from representatives of the International.Rather, afterthe passage of 5 days he found explanation, readily accepted, in the unemploymentcompensation claim statements of the very individuals whose verbal explanation herefrained from soliciting.Augmented by statements of some nonstriking employeesSmith rested his investigation.His conduct, in the circumstances, appears inconsistentwith a sincere effort to apprise himself of the strike's causal factors and its purpose;and suggests a search for a pretext in which to cloak a discriminatory act.Smith's assertion that he desired to consult with counsel is equally unconvincing.It is doubtful that Smith remained long uninformed concerning his legal rightsor recourse for within 2 hours of the strike's commencement he had twice conferredwith counsel, the senior partner of the attorney Smith asserts he desired later toconsult.50Thus, when the strike ceased and the strikers offered their services, I amconvinced Smith had been apprised of his essential legal rights 51 and his delayin reinstating the strikers for the purpose of additional consultation with counsel,who, in any event, returned to the city on February 2, while perhaps personallydesirable to him did not remove his continuing obligation to recall the strikers.Accordingly, I find that these reasons advanced by Respondent in defense ofthe complaint's allegationslack merit, and as it has been found and concluded thatthe strikewas aprotected concerted activity and further, as the record is devoidof evidenceeven suggestingstrike misconduct, it follows that the strikers were entitledto be reinstated upon their unconditional request unlessRespondentwas excusedfrom doingso onsome legally valid ground.This ground, contends Respondent, derives from a sufficiency of inventory render-ing the services of the strikers unnecessary until February 19 when they were rein-stated.Obviously, this contention is without merit as a defense to Respondent's re-fusal to give employment to the strikers on February 1 after the brief walkout of some41/2 hours had ended, for, as has been found, Smith revised the work schedule after47 Smith testified that upon observing the picket line he met with assistants to "work outa schedule for the next day," and thereafter on the morning of the walkout informedcounsel that under the revised work schedule supervisors "would have to plug in on theirbreaks and what-have-you and help out "49 Smith admits heunderstoodthe employee reinstatement request to be an uncondi-tional oneand no contentionismade that it was not a valid one40 SeeCusanod/b/a American Shuffleboard Co v N L R B ,190 F 2d 898, 902-903(C.A 3), enfg 92 NLRB 1272 ;Salt RiverValleyWater Users' Association v N L R B ,206 F 2d 325, 329 (C A 9), enfg. 99 NLRB 849 ;N L R B v Industrial Cotton Mills(Division of J P Stevens Co ),208 F 2d 87, 91-93 (C.A. 4)Cf.N L R B v FordRadio& Mica Corporation,258 F 2d 457 (CA 2).60 In thisrespect ofWheatland Electric Cooperative, Inc v N L R B ,208 F 2d 878,882-883 (C A. 10)51 Smith's testimonyon cross-examinationconcerning the substance of his telephoneconversations with counsel on the day of the strike was evasiveand unconvincing. R.C. CAN COMPANY59^Ythe strike commenced solely to maintain production in face of the strike and notbecause of inventory considerations.Moreover, as late as February 5, Respondentstilladvanced the "investigation" as the reason for not recalling the strikersNomention was then made of inventory or production justifications.Nor does it avail Respondent to contend that production levels were rendered suffi-cient under the revised manning schedule adopted on January 31 to meet inventorydemands, thus rendering unnecessary the service of the strikers.This defense isdeficient because the legal obligation to reinstate the strikers (save Gerald Williams,discussed separately hereinafter) had accrued before Respondent acquired experienceunder its revised production scheduled; and this plea cannot relate back to excusean earlier dereliction.Moreover, while it is always open to Respondent to show in thecompliance stage of a proceeding, circumstances in mitigation of backpay, it ispertinent here to observe there is nothing in this record to suggest that, had Respondentin fulfillment of its legal obligation reinstated the strikers effective February 1, theirsubsequent layoff for inventory reasons would have been imminent.Past practicein giving employment to the employee contingent affected by the shutdown of the21/4-inch roll line suggests otherwise.Further in having just 3 days earlier commenceda two-shift operation of the 2-inch can line it is most unlikely that Respondent wouldsuddenly, in the absence of the strike, have curtailed operations.Moreover even ifsome reduction in force had later taken place it is purely conjectural to assume thatthe fortuities of the situation would have been such as to include each or any ofthe strikers.Iam persuaded and find that the emergency revision in work assign-ments and scheduling was retained in effect after 3.45 p.m on January 31 as aretribution against the striking employees and that the economic defense advancedby Respondent is a mere pretext. I conclude and find moreover that Respondentvisited this retribution upon the employees because they had engaged in protectedconcerted activities. I further find that Respondent's failure to reinstate the employeesherein had the natural consequence of discouraging union membership and activityand violated Section 8(a) (3) and (1) of the Act.52Ishall accordingly recommend Respondent remedy its unfair labor practicesin the manner prescribed below, including the payment of backpay for the entireperiod from February 1 to and including February 18 to each employee named inthe complaint, except Gerald Williams.As to Gerald Williams Respondent's obligation to reinstate him did not arise untilFebruary 7. I conclude and find that in refusing to cross the picket line pursuant tohis conversation with Scott, and by thereafter voluntarily withholding his services fora brief period after the commencement of the afternoon shift at 3.30 pm. onJanuary 31, to which he was assigned, he joined the strike, and, consequently, assumedthe status of an economic striker.53Williams made no effective unconditional request for reinstatement until on orabout February 7 when Respondent in due course of the mails received his letter.I am unable to conclude that the committee which met with Manager Smith at thetermination of the strike possessed the authority to seek Williams' reinstatement forhe was not present when the decision to end the strike was made and he did notspecifically or tacitly authorize the committee to act for him.Neither did he laterin any way ratify the committee's blanket application 54Nor does the futility doctrine excuse Williams from making earlier application.True, the afternoon shift had been abolished as the result of Respondent's discrimina-tion, but Smith had permitted afternoon shift employees who had remained out of theplant after their shift had commenced on the day of the strike to enter the plant and62TheRadioOfficers'Union of the Commercial Telearapheis Union, AFL (Bull Steam-ship Company) v V L R B ,347 US 17, 45Whether the discharges be regarded as aviolation of Section 8(a) (1) or 8(a) (3), or both, it is found necessary to effectuate thepolicies of the Act to order backpay for the employees named in the complaint as providedin the section entitled"The Remedy "G4Clearly,Williams' status as a striker ended, if not contemporaneously with the abandon-ment of the strike by the other strikers, at least when he indieated his intention no longerto withhold his services by reporting to work at the plant ready to assume his duties onthe afternoon of February 164 SeeDavid G Leach and Doyle H Wallace d/b/a Brookville Clove Company,114 NLRB213, 214,footnote 9Williams was not mentioned by name during the reinstatement dis-cussions with SmithStaff Representative Lee's inquiry of Manager Smith on February 1if he were going to reinstate the "employees who walked out" did not constitute an un-conditional request to reinstate the strikersCf.California Cotton CooperativeAssocia-tion,Ltd,also known as Calcot Cotton Compress,110 NLRB 1494,1501,and cases citedat footnote 11 therein. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDassume their duties.Further,Respondent had held a place on the revised day shift ofFebruary 1 for Williams. I conclude on the facts of this case that Williams was notwarranted in assuming that his individual application for reinstatement would havebeen futile.In failing to act earlier he did so at his own riskWhen on February 7 Respondent received Williams' letter, I am convinced that bythe "reinstatement"terminology it incorporated and its similarity to the earlierwritten reinstatement requests of the strikers,Respondent,in the circumstances thatthen prevailed,was placed on notice that Williams was seeking reinstatement as aformer striker.Thus alerted,Respondent did not contact Williams nor otherwise,so far as the record reveals, seek to inform itself of his status.Respondent was re-quired to do more than ignore the application,and its failure thereafter untilFebruary 19 to reinstate Williams constituted a rejection of it 55Respondent was legally obliged after receipt of Williams'letter to reinstate himand its failure to do so cannot be excused on economic grounds.While the jobintended for him on the day shift on February 1 had been filled, the revised produc-tion schedule eliminating the afternoon shift was continued in effect after the dayof the strike solely in support of Respondent'sdiscriminatory design.Respondentcannot excuse its failure to reinstate Williams by invoking as a defense,a manningscheme perpetuated in effect for discriminatory reasons.Accordingly,Ifind thatRespondent refused to reinstate Gerald Williams after February 7 because he joinedthe January 31 strike,which I have found to have been a protected concerted ac-tivity.Accordingly I find that Respondent thereby violated Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerceV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Ithas been found that the Respondent unlawfully refused to reinstate the em-ployees listed in Appendix B on February 1, 1962, and continued to refuse to doso until February 19, 1962. It has further been found that during the periodFebruary 8 to 18, 1962,inclusive,Respondent refused to reinstate employee GeraldWilliamsItwill therefore be recommended that the Respondent make whole GeraldWilliams and each employee listed in Appendix B for any loss of earnings they mayhave suffered during the periods, as found, that they were denied reinstatement bypayment to each of them of a sum of money he would have earned as wages absentthe discrimination,lesshis net earnings during such period,in conformity withBoard policy set forth in F. W.Woolworth Company,90 NLRB 289, andCrossettLumber Company,8NLRB 440. It will also be recommended that the Respondent,upon request,make available to the Board and its agents,all payroll and other recordspertinent to the analysis of the amounts of backpay due.Since the violations of the Act which the Respondent has committed are relatedto other unfair labor practices proscribed by the Act,and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations are co-extensive with the threat.To effectuate the policies of the Act, therefore,itwill berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.By discriminating in regard to the tenure of employment of Gerald Williamsand the other employees listed in Appendix B thereby discouraging membership inand activities on behalf of a labor organization,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.es SeeCalifornia Cotton Cooperative Association.Ltd,alsoknown as Cabot CottonCompress,supra,at 1501 R.C. CAN COMPANY6012.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case,the Trial Examiner recommends that the Respondent R.C.Can Company,its officers,agents, successors,and assigns,shall:ICease and desist from:(a)Discouraging membership in the activities on behalf of United Steelworkersof America,AFL-CIO, orany labor organization,by refusing to reinstate or in anyother manner discriminating in regard to hire, tenure,or any term or condition oftmp'oyment of its employees.(b) In any other manner interfering with, restraining,or coercing employees inthe exercise of the right to self-organization, to form labor organizations,to loin orassist any labor organization, to bargain through representatives of their own choos-ing, and to engage in any other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all such activities2Take the following affirmative action which the Trial Examiner finds will effec-tuate the policies of the Act:(a)Make whole Gerald Williams and the employees listed in the attached Ap-pendix B, for any loss of earnings they may have suffered by reason of the discrim-ination against them, in the manner set forth in the section above entitled "TheRemedy."(b) Preserve and, upon request,make available to the Board or its agents,for ex-amination and copying,all payroll records, social security payment records. time-cards,personnel records and reports, and all other records necessary for the de-termination of the amounts of backpay due and the right of reinstatement underthese Recommendations.(c)Post at its plant in Arlington,Texas, copies of the attached notice marked"Appendix C." 56 Copies of said notice,to be furnished by the Regional Director forthe Sixteenth Region,shall, after being duly signed by the Respondent, be posted byit immediately upon receipt thereof and be maintained by it for a period of 60 con-secutive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps it hastaken to comply herewith 57It is also recommended that unless within the prescribed period the Respondentnotifies the said Regional Director that it will comply with the foregoing Recom-mendations,the National Labor Relations Board issue an order requiring compliance."If these Recommendations are adopted by the Board,thewords "A Decision andOrder" shall be substituted for the words"A Recommendation of a Trial Examiner" inthe noticeIf the Board'sOrder is enforced by a decree of a United States Court ofAppeals, the words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order" shall be substituted for the words"Pursuant to a Decision and Order "67 If these Recommendations are adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Sixteenth Region,in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIX ATO- All employees-R C. Can Co.FROM: United Steelworkers of AmericaYou are urged to attend a meeting at the U.A.W. Hall in Arlington,at 7.00 P.M.,Tuesday, January 30th.We have been in negotiations with the company since June 13, 1961, trying to reachan agreement on a contract covering hours of work,working conditions,wages, andetcThe company will not meet with us unless they have their well-paid attorney withthem and the result is meetings have been held only at the convenience of the attorney.A worker's life is valuableEverytime the clock ticks,there goes a second off hislife to make a profit for someoneHe is entitled to all he can get for those precioushours.As the Bible says."The laborer is worthy of his hire " 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo protect himself, the worker tries to get as much as possible for his life.Byhimself this is difficult with employers organized.He can be broken like a stick. Butbreaking a bundle of sticks is not so easy.Men are forced by circumstances toorganize.Unionism has brought about better working conditions, more leisurefor the worker to enjoy his life, reasonable pay, more job security, vacations, pen-sions and many other benefits. It is an ignorant man who values his life cheaply, sellsitcheaply and works long weeks to make his employer rich to the extent that hekeeps himself poor.Well-paid organized labor is good for business in any town or city.The morethe worker earns, the more he has to spend on his needs. The more he has to spend,the better for the merchant, the farmer and everyone else.Come to the meeting Tuesday and let us reason together.1/25/62UNITED STEELWORKERS OF AMERICAAPPENDIX BMartin J. BrowerAndrew HendleyMarcellus H. ThrelkeldSteve J. GivaAlva T. LynchRobert B. TurnerMilford ScottAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a recommendation of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in or activities on behalf of UnitedSteelworkers of America, AFL-CIO, or any other labor organization, by refusingto reinstate or in any other manner discriminating against employees in regardto their hire or tenure of employment or zany term or condition of employment.WE WILL NOT in any other manner .interfere with, restrain, or coerce employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or othermutual air or protection, 'or to refrain from any or all such activities.WE WILL make whole the following named individuals for any loss of paytheymay have suffered by reason of the discrimination against them:Martin J. BrewerAlva J. LynchRobert B. TurnerSteve J. GivaMilford ScottGeraldWilliamsAndrew HendleyMarcellus H. ThrelkeldR.C. CAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth 2, Texas, Telephone No.Edison 5-5341, if they have any question concerning this notice or compliance withitsprovisions.InternationalWoodworkers of America, AFL-CIO (Region 5)andPioneerLumber Corporation.Case No. 6-CB-922. Janu-ary 1/f, 1963DECISION AND ORDEROn August 9, 1962, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding that140 NLRB No. 61.